688 S.E.2d 694 (2009)
Freddie ROBINSON
v.
Rosa D. DULA, Assistant District Attorney/or Chief District Attorney.
No. 472P09.
Supreme Court of North Carolina.
December 10, 2009.
Freddie Robinson, pro se.
*695 Robert C. Montgomery, Special Deputy Attorney General, for Rosa D. Dula.

ORDER
Upon consideration of the petition filed by Plaintiff on the 16th of November 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in Conference this the 10th of December 2009."